DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/US2017/054146 filed on February 28, 2019.
Claims 1-17, 21 and 22 are pending.
Claims 1-17, 21 and 22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2019 and September 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 12, 14-16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. U.S. Patent Application Publication 2019/0104549, hereinafter Deng, in view of Yu et al. U.S. Patent 10,945,224, hereinafter Yu.

Regarding Claim 1, Deng discloses a wireless communication method (Abstract; Figure 1A-1C) comprising:

wherein the two or more DL signals are associated with a Physical Random Access Channel (PRACH) resource (Paragraph [0223] An RA resource set may be associated with one or more DL transmit beams and/or one or more UL receive beams).
Deng discloses transmission and reception of two or more downlink signals and transmission of system information notifying the UE of information relating to the downlink signals but fails to explicitly disclose notifying, with the BS, the UE of a number of the two or more DL signals.
However, Yu more specifically teaches notifying, with the BS, the UE of a number of the two or more DL signals (Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Yu. Yu provides a solution which enables obtaining system information and synchronization by using 

Regarding Claim 2, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu further discloses wherein the multiple DL signals are Synchronization Signals (SSs) (Deng Figure 5, 14, 19 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Sychronizatin Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS)); Yu Figure 2, 3 and 4; Column 4).

Regarding Claim 3, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu further disclose wherein the notifying notifies the UE of the number of two or more DL signals using at least one of a Master Information Block (MIB) and a System Information Block (SIB) (Deng Paragraph [0072 and 0138-0139]; Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).

Regarding Claim 5, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu further disclose wherein the multiple DL signals are transmitted using different multiple beams, respectively, and wherein the notifying further notifies at least one of a beam index that identifies each of the multiple beams and the beam index in each of the DL signal groups (Deng Paragraph [0153-0159, 0171-0178, 0231-0246 and 0288] The configuration or configurations may be received from an SCmB. The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU.  The BMRS transmission configuration may include one or more parameters and/or sets of parameters which may include one or more of a BMRS sequence, BMRS or beam index time and/or frequency resource allocation for the BMRS, reporting quality metric thresholds, number of quality metrics to report, among others. The RACH configuration may comprise of a mapping between BMRS sequence or index (e.g., BMRS or beam index) and one or more (e.g., a set of) parameters for a RACH or preamble transmission such as the preamble transmission sequence, transmit time instance, frequency resource allocation, initial power offset, transmit beam pattern or information from which to determine the transmit beam pattern, etc; Notification of beam index identifying beam and beam index groups; Yu Column 4; Claim 1).

Regarding Claim 6, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu further disclose notifying, with the BS, the UE of a PRACH resource configuration (Deng Figure 22 and 23; Paragraph [0220-0222 and 0248-0252] An RA resource set may include a set of one or more PRACH resources and one or more associated PRACH parameters. Different PRACH resources in the same RA resource set may 

Regarding Claim 7, Deng in view of Yu disclose the wireless communication method according to Claim 6. Deng in view of Yu further disclose wherein the PRACH resource configuration includes at least one of starting time, a frequency offset, duration, a PRACH format, a PRACH sequence, and a PRACH sequence set in each of the DL signal groups (Deng Figure 22 and 23; Paragraph [0220-0222 and 0231-0252 and 0288] The PRACH format may indicate preamble transmission parameters such as the duration of the PRACH transmission in number of symbols, a number of TTIs, or a number of sub-frames, the length of a guard period, the length of a cyclic prefix, etc. The indication of the preamble transmission parameters may be explicit with enumerated parameters or may be represented by one or more indices into a pre-defined configuration that may define a combination of PRACH format parameters. The PRACH format of a RA resource set may be related to certain characteristics of an SCmB uplink receive beam which may be associated with the RA resource set, for example, a beamforming gain).

Regarding Claim 8, Deng in view of Yu disclose the wireless communication method according to Claim 6. Deng in view of Yu further discloses wherein the PRACH duration varies in each of the DL signal groups (Deng Paragraph [0121, 0159-0165, 0220-0222 and 0231-0252 and 0288] An RA resource set may be associated with one or more DL transmit beams and/or one or more UL receive beams. Various PRACH resource sets with different corresponding duration, TTI).

Regarding Claim 12, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu further disclose wherein the multiple DL signals are Broadcast Channels (BCHs) or Demodulation Reference Signals (DM-RSs) (Deng Figure 5, 14, 19 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Sychronizatin Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS)); Yu Figure 2, 3 and 4; Column 4).

Regarding Claim 14, Deng discloses a base station (BS) (Abstract; Figure 1A and 1C; Paragraph [0061]) comprising:
a transmitter that transmits, to a user equipment (UE): multiple downlink (DL) signals that comprise two or more DL signals (Figure 5, 14, 19, 21 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Sychronizatin Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS); multiple downlink signals transmitted from the base station and received by the UE);
and a processor that allocates the two or more DL signals to a Physical Random Access Channel (PRACH) resource (Paragraph [0223] An RA resource set may be associated with one or more DL transmit beams and/or one or more UL receive beams).

However, Yu more specifically teaches a transmitter that transmits, to a user equipment (UE): a number of the two or more DL signals (Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Yu. Yu provides a solution which enables obtaining system information and synchronization by using the SCH and the BCH that are subjected to beamforming in the communication system such that beamforming can be applied by using a process for obtaining initial synchronization, thus enabling effective communication and ensuring wideband frequency in a higher frequency band (Yu Abstract; Column 1-2).

Regarding Claim 15, Deng in view of Yu disclose the BS according to Claim 14. Deng in view of Yu further disclose wherein the transmitter transmits, to the UE, the multiple DL signals are Synchronization Signals (SSs) (Deng Figure 5, 14, 19 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference 

Regarding Claim 16, Deng in view of Yu disclose the BS according to Claim 14. Deng in view of Yu further disclose wherein the transmitter transmits the number of two or more DL signals using at least one of a Master Information Block (MIB) and a System Information Block (SIB) (Deng Paragraph [0072 and 0138-0139]; Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period,).

Regarding Claim 21, Deng discloses a user equipment (UE) (Abstract; Figure 1B Processor and transceiver of WTRU) comprising:
a receiver that receives, from a base station (BS): two or more downlink (DL) signals (Figure 5, 14, 19, 21 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Sychronizatin Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS); multiple downlink signals transmitted from the base station and received by the UE);
and wherein the two or more DL signals are associated with a Physical Random Access Channel (PRACH) resource (Paragraph [0223] An RA resource set may be associated with one or more DL transmit beams and/or one or more UL receive beams),

Deng discloses transmission and reception of two or more downlink signals and transmission of system information notifying the UE of information relating to the downlink signals but fails to explicitly disclose a receiver that receives, from a base station (BS): a number of the two or more DL signals.
However, Yu more specifically teaches a receiver that receives, from a base station (BS): a number of the two or more DL signals (Yu Column 4; Claim 1 transmitting system information, wherein the system information includes information for indicating a number of downlink signals using transmission beams in a synchronization period).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Yu. Yu provides a solution which enables obtaining system information and synchronization by using the SCH and the BCH that are subjected to beamforming in the communication system such that beamforming can be applied by using a process for obtaining initial synchronization, thus enabling effective communication and ensuring wideband frequency in a higher frequency band (Yu Abstract; Column 1-2).

Regarding Claim 22, Deng in view of Yu disclose the UE according to Claim 21. Deng in view of Yu further disclose wherein the multiple DL signals are Synchronization Signals (SSs) (Deng Figure 5, 14, 19, 21 and 22; Paragraph [0092, 0126-0127 and 0243] Downlink channels and signals may include one or more of mmW synchronization signal, mmW broadcast channel, mmW cell reference signal, mmW beam reference signal, mmW beam control channel, mmW beam data channel, mmW hybrid Automatic Repeat reQuest (ARQ or HARQ) indicator channel, mmW demodulation reference signal, Primary Sychronizatin Signal (PSS), Secondary Synchronization Signal (SSS), DeModulation Reference Signal (DMRS)); Yu Figure 2, 3 and 4; Column 4).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Yu as applied to claim 1 above, and further in view of Zhang et al. U.S. Patent Application Publication 2018/0219594, hereinafter Zhang.

Regarding Claim 4, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu briefly disclose different downlink signals in groups using different beams but fails to explicitly discloses wherein the multiple DL signals are divided signal groups, wherein each of the DL signal groups includes the two or more DL signals
And wherein the notifying further notifies at least one of a number of the DL signal groups and a DL signal group index that identifies each of the DL signal groups.
However, Zhang more specifically teaches wherein the multiple DL signals are divided signal groups, wherein each of the DL signal groups includes the two or more DL signals

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng in view of Yu with the teachings of Zhang. Zhang provides a solution for allows a packet data convergence protocol layer to perform a header compression function to reduce size of an internet-protocol packet header with relatively large and unnecessary control information to efficiently transmit internet-protocol packets. The apparatus provides uplink-transmit-power control process for reducing interference experienced at wireless devices. The apparatus transmits information required for a header part of data, so that transmission efficiency of radio interval is increased (Zhang Abstract; Paragraph [0047-0051]).

Regarding Claim 17, Deng in view of Yu disclose the BS according to Claim 14. Deng in view of Yu briefly disclose different downlink signals in groups using different beams but fails to explicitly disclose wherein the multiple DL signals are divided into DL signal groups, 
	However, Zhang more specifically teaches wherein the multiple DL signals are divided into DL signal groups, wherein each of the DL signal groups includes two or more DL signals and wherein the transmitter transmits at least one of a number of the DL signal groups and a DL signal group index that identifies each of the DL signal groups (Paragraph [0031-0043, and 0059-0060] The TX beams group index may be transmitted via RRC signaling or downlink assignment. Each CSI-RS in a symbol may be considered as a CSI process, and the TX beam index in each CSI process may be configured via RRC signaling. In the downlink assignment, an N bit indicator for the CSI process index may be used. TX beams group index for PDSCH may be indicated in a downlink assignment. The TX beam index may be obtained based on a BRS ID. The subframe offset between EPDCCH and PDSCH may be indicated in downlink assignment or configured as a fixed value in the system; That is multiple downlink signals are divided between different beam groups and a beam group index is notified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng in view of Yu with the teachings of Zhang. Zhang provides a solution for allows a packet data convergence protocol layer to perform a header compression function to reduce size of an internet-protocol packet header with relatively large and unnecessary control information to efficiently transmit internet-protocol packets. The apparatus provides uplink-transmit-power control process for reducing interference experienced at wireless devices. The apparatus transmits information required for a header part .

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Yu as applied to claim 1 above, and further in view of Zeng et al. U.S. Patent Application Publication 2019/0044782, hereinafter Zeng.

Regarding Claim 9, Deng in view of Yu disclose the wireless communication method according to Claim 1. Deng in view of Yu briefly disclose notifying of PRACH resources and disclose different transmission modes but fail to explicitly disclose notifying, with the BS, the UE of different transmission modes in each PRACH resource.
However, Zeng more specifically teaches notifying, with the BS, the UE of different transmission modes in each PRACH resource (Paragraph [0016] Classifying, by the base station, PRACH signals in different formats into at least three groups based on PRACH signal formats. the first group is a group corresponding to a combination of the first uplink subcarrier spacing and an uplink transmission mode, and the uplink transmission mode includes single-tone transmission or multi-tone transmission; Paragraph [0062-0064] receiving, by the terminal, the indication information sent by the base station. The indication information includes a PRACH signal format corresponding to a first group. the PRACH signal formats are determined based on at least one of the following parameters: a cyclic prefix CP length of the PRACH signal, a subcarrier spacing of the PRACH signal, and a repetition period of the PRACH signal, the first group is a group corresponding to a combination of the first uplink subcarrier spacing and an uplink transmission mode when each of the at least three groups corresponds to a combination of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng in view of Yu with the teachings of Zeng. Zeng provides a solution which enables determining the uplink sub-carrier interval by the terminal in a simple manner. More terminals can access the PRACH channel resource pool, and a probability of random access conflicts is reduced, so that the indication information sent by the base station is more reliable (Zeng Abstract; Paragraph [0001-0005 and 0021]).

Regarding Claim 10, Deng in view of Yu and Zeng disclose the wireless communication method according to Claim 9. Deng in view of Yu and Zeng further disclose wherein the notifying notifies the transmission modes using at least one of a MIB and a SIB (Zeng Figure 4; Paragraph [0020-0025 and 0216-0223] The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, time division multiplexing, or code division multiplexing. Different resource pools are associated with different uplink subcarrier spacings. The terminal determines a to-be-used uplink subcarrier spacing based on resource allocation information of the base station, a capability of the terminal, another condition, and the like. Then, the base station sends a random access signal in a corresponding PRACH channel resource pool, and the base station can properly schedule the terminal after detecting the random access signal).

Regarding Claim 11, Deng in view of Yu and Zeng disclose the wireless communication method according to Claim 9. Deng in view of Yu and Zeng further disclose wherein the notifying notifies the transmission mode in each of the DL signal groups (Zeng Figure 4; Paragraph [0020-0025 and 0216-0237] The base station sends, to the terminal, a system information block (System Information Block, SIB) message that carries resource pool configuration information. Specifically, the base station classifies available PRACH channel resources into a plurality of PRACH channel resource pools through frequency division multiplexing, time division multiplexing, or code division multiplexing. Different resource pools are associated with different uplink subcarrier spacings. The terminal determines a to-be-used uplink subcarrier spacing based on resource allocation information of the base station, a capability of the terminal, another condition, and the like. Then, the base station sends a random access signal in a corresponding PRACH channel resource pool, and the base station can properly schedule the terminal after detecting the random access signal; Indications of different PRACH formats and groups and resources pools including different transmission modes).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Yu as applied to claim 7 above, and further in view of Dinan U.S. Patent Application Publication 2013/0336295, hereinafter Dinan.

Regarding Claim 13, Deng in view of Yu disclose the wireless communication method according to Claim 7. Deng in view of Yu fail to explicitly disclose wherein parameters of the starting timing, the frequency offset, the duration, the PRACH forma, the PRACH sequence, and the PRACH sequence set are common values in each of the DL signal groups.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng in view of Yu with the teachings of Dinan. Dinan provides a solution in which physical radio transmission can be enhanced by dynamically or semi-dynamically changing the modulation and coding scheme depending on transmission requirements and radio conditions. The processing requirements in the wireless device, the signaling overhead and the battery power consumption in the wireless device are reduced. It is more efficient to use common parameters for RACH configuration, since different UEs will share the same random access channel (Dinan Abstract; Paragraph [0043 and 0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414